Case 1:19-cr-00716-DLC Document 130 Filed 03/08/21 Page 1 of 2
                                                                Three Bryant Park
                                                                1095 Avenue of the Americas
                                                                New York, NY 10036-6797
                                                                +1 212 698 3500 Main
                                                                +1 212 698 3599 Fax
                                                                www.dechert.com



                                                                JONATHAN R. STREETER
 March 8, 2021
                                                                jonathan.streeter@dechert.com
                                                                +1 212 698 3826 Direct
                                                                +1 212 314 0049 Fax
 VIA EMAIL


 Hon. Denise Cote
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 1910
 New York, NY 10007

 Re: United States v. Telemaque Lavidas, S1 19-cr-716

 Dear Judge Cote:

 We are writing to request permission for Telemaque Lavidas to travel to Greece for business from
 April 6 through April 15, 2021. Ms. Zondra Jackson, the Probation Officer who is supervising
 Mr. Lavidas while he is on supervised release, has informed Mr. Lavidas that the Probation
 Department consents to this request and the government has also indicated that it has no
 objection.

 Mr. Lavidas has now been on supervision for more than six months, which is the period of time
 that Probation requires before consenting to international travel. In addition, the Probation
 Department recently reduced Mr. Lavidas to low intensity supervision because of his success thus
 far on supervision.

 For example, Mr. Lavidas has already completed the 100 hours of community service required for
 his first year of supervision. He performed the majority of that service at three organizations:
 Meals on Wheels, the Greek Church Homeless Ministry and an organization called Econnected,
 which provides tutoring to underprivileged children.

 Mr. Lavidas is also working full time for his family business, where he worked prior to his arrest.
 He seeks to travel to work on a number of issues related to that business, including urgent matters
 concerning a proposed new factory construction in Greece. His wife and two children, one of
 whom was recently registered to begin at a pre-K school in New York City this coming fall, will
 stay in New York while he is traveling.

 Mr. Lavidas has paid all fines, restitution and special assessments due to date in this case.
 Nonetheless, while it is not due and may never become due pursuant to the attached Consent
 Order of Restitution, Mr. Lavidas is placing into a trust account the additional $93,215.50
 restitution that he will owe if Marc Demane Debih does not pay his portion of the restitution. Mr.
Case 1:19-cr-00716-DLC Document 130 Filed 03/08/21 Page 2 of 2

                                                                March 8, 2021
                                                                Page 2




 Lavidas has provided binding direction for the trust account to pay to the Clerk of the Court any
 amount of the restitution that remains unpaid 180 days after Mr. Debih’s sentencing.

 If approved, Mr. Lavidas would depart on April 6 and return on April 15, 2021, and he will
 provide a travel itinerary and address where he will be staying to the Probation Department.


 Respectfully submitted,


 ________s/_______
 Jonathan R. Streeter

 cc:     U.S. Probation Officer Zondra Jackson
         AUSAs Richard Cooper and Daniel Tracer




 17266709.3.LITIGATION
